Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 1 of 17 PageID #: 1



TRIVELLA & FORTE, LLP
Attorneys for the Plaintiffs
1311 Mamaroneck Avenue, Suite 170
White Plains, NY 10605
(914) 949-9075

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x
THOMAS GESUALDI, LOUIS BISIGNANO, DARIN
JEFFERS, MICHAEL O’TOOLE, MICHAEL BOURGAL,
FRANK H. FINKEL, JOSEPH A. FERRARA, SR., MARC                                  Case No.: 19-CV-429
HERBST, DENISE RICHARDSON, and THOMAS
CORBETT as Trustees and fiduciaries of the Local 282                           COMPLAINT
Welfare Trust Fund, the Local 282 Pension Trust Fund, the
Local 282 Annuity Trust Fund, the Local 282 Job Training
Trust Fund, and the Local 282 Vacation and Sick Leave Trust
Fund,

                                                    Plaintiffs,

                                -against-

SHARK TRUCKING, INC., INDEPENDENT EQUIPMENT
CORP. and INDEPENDENT TRUCKING CORP.,

                                                     Defendants.
---------------------------------------------------------------------------x
         Plaintiffs THOMAS GESUALDI, LOUIS BISIGNANO, DARIN JEFFERS, MICHAEL

O’TOOLE, MICHAEL BOURGAL, FRANK H. FINKEL, JOSEPH A. FERRARA, SR., MARC

HERBST, DENISE RICHARDSON, and THOMAS CORBETT as Trustees and fiduciaries of the

Local 282 Welfare Trust Fund, the Local 282 Pension Trust Fund, the Local 282 Annuity Trust

Fund, the Local 282 Job Training Trust Fund, and the Local 282 Vacation and Sick Leave Trust

Fund (collectively, the “Funds”), for their Complaint, by their attorneys Trivella & Forte, LLP,

allege as follows:




                                                              1
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 2 of 17 PageID #: 2



                                       INTRODUCTION

       This is an action by the Trustees and fiduciaries of employee benefit plans for injunctive

and monetary relief, plus interest, liquidated damages, attorneys’ fees and costs under Sections

502 and 515 of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§

1132 and 1145, as amended by the Multiemployer Pension Plan Amendments Act of 1980, 29

U.S.C. §§ 1381, et seq. (“MPPAA”), and Section 301 of the Labor Management Relations Act of

1947 (“LMRA”), 29 U.S.C. § 185. This action arises from the failure and refusal of Defendant

SHARK TRUCKING, INC., (hereinafter as “SHARK” or the “Company”) to: (i) submit

remittance forms and pay contributions for the period June 2018 through the present as required

by ERISA, the Trust Agreement governing the Funds, and the applicable collective bargaining

agreement; (ii) pay interest on late-paid contributions for various period between April 2014

January 2017; (iii) pay amounts determined due and owing under Audit No. 14-1109; (vi) pay

amounts determined due and owing under Audit No. 15-1090; (vii) pay amounts determined due

and owing under Audit No. 17-1223; (viii) pay interest and additional interest, liquidated damages,

and attorneys’ fees and costs due and owing on the aforesaid amounts as required by ERISA, the

Trust Agreement governing the Funds, and the applicable collective bargaining agreement. This

action also seeks an Order compelling an audit of the books and records of INDEPENDENT

EQUIPMENT CORP. and INDEPENDENT TRUCKING CORP.

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this action pursuant to Sections 502(e), 502(f), 515

and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f), 1145, and 1451(c).

       2.      Venue lies in this District pursuant to Sections §§ 502(e)(2) and 4301(d) of ERISA,

29 U.S.C. §§ 1132(e)(2) and 1451(d), as the Funds are administered in this District.



                                                     2
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 3 of 17 PageID #: 3



                                            PARTIES

       3.      Plaintiffs are Trustees and fiduciaries of the Funds and, collectively, are the "plan

sponsor" within the meaning of Section 3(l6)(B)(iii) of ERISA, 29 U.S.C. § 1002(16)(B)(iii). The

Trustees are fiduciaries of the Funds, as defined in Section 3(21)(A) of ERISA, 29 U.S.C. §

1002(21)(A).

       4.      The Funds are “employee benefit plans” and “multiemployer plans” within the

meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. § 1002(3) and § 1002(37) with their

principal place of business at 2500 Marcus Avenue, Lake Success, New York 11042.

       5.      The Funds are jointly administered by a Board of Trustees, with equal

representation of labor and management representatives in accordance with Section 302(c)(5) of

the LMRA, 29 U.S.C. § 186(c)(5).

       6.      The Funds were established pursuant to the terms of various collective bargaining

agreements between Building Material Teamsters Local 282 (“Local 282” or “Union”), a labor

organization representing workers in an industry affecting commerce, and various employers,

including SHARK, which are required to make contributions to the Funds on behalf of their

workers covered by the collective bargaining agreements.

       7.      The Funds are maintained pursuant to the terms of the Amended and Restated

Agreement and Declaration of Trust (“Trust Agreement”), which is incorporated by reference into

the collective bargaining agreements. The Funds provide various pension, health and welfare,

annuity, job training, vacation and sick leave, and legal services benefits to covered workers,

retirees and their dependents.




                                                     3
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 4 of 17 PageID #: 4



         8.    The collective bargaining agreements and the Trust Agreement are plan documents

within the meaning of Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3). The Funds are third-

party beneficiaries of the collective bargaining agreements.

         9.    Upon information and belief, SHARK at all times relevant to this action was and

is, a New York domestic business corporation doing business in New York and having offices of

doing business located at 500 Shames Drive, Westbury, New York 11590, and registered offices

for doing business at 332 Sagamore Avenue, Mineola, New York 11501.

         10.   SHARK at all times relevant to this action was and is, an “Employer” within the

meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and Article I, Section 1 of the Trust

Agreement.

         11.   Upon information and belief, INDEPENDENT EQUIPMENT CORP. at all times

relevant to this action was and is, New York domestic business corporation doing business in New

York and having offices of doing business located at 500 Shames Drive, Westbury, New York

11590, and registered offices for doing business at 332 Sagamore Avenue, Mineola, New York

11501.

         12.   Upon information and belief, INDEPENDENT EQUIPMENT CORP. at all times

relevant to this action was and is, an “affiliate” of SHARK within the meaning of Article IX,

Section 1(d) of the Trust Agreement, as upon information and belief it performed worked covered

by SHARK’s CBA with Local 282.

         13.   Upon information and belief, INDEPENDENT EQUIPMENT CORP. at all times

relevant to this action was and is, an “Employer” within the meaning of Section 3(5) of ERISA,

29 U.S.C. § 1002(5), and Article I, Section 1 of the Trust Agreement.




                                                    4
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 5 of 17 PageID #: 5



       14.     Upon information and belief, INDEPENDENT TRUCKING CORP., at all times

relevant to this action was and is, a New York domestic business corporation doing business in

New York and having offices of doing business located at 500 Shames Drive, Westbury, New

York 11590 and/or 332 Sagamore Avenue, Mineola, New York 11501.

       15.     Upon information and belief, INDEPENDENT TRUCKING CORP., at all times

relevant to this action was and is, an “affiliate” of SHARK within the meaning of Article IX,

Section 1(d) of the Trust Agreement, as upon information and belief it performed worked covered

by SHARK’s CBA with Local 282 and shares offices with SHARK.

       16.     Upon information and belief, INDEPENDENT TRUCKING CORP., at all times

relevant to this action was and is, an “Employer” within the meaning of Section 3(5) of ERISA,

29 U.S.C. § 1002(5), and Article I, Section 1 of the Trust Agreement.

       17.     Upon information and belief, Richard E. Bohm is an owner of all named

Defendants.

                               FACTUAL BASIS FOR CLAIMS

The Collective Bargaining Agreement, the Trust Agreement and
the Obligations to Contribute to the Funds

       18.     At all times relevant to this action, SHARK was a signatory to, or otherwise bound

by and to, the Building Material Supply Industry Contract in effect for the period July 1, 2008

through June 30, 2011, which was renewed for the period July 1, 2011 through June 30, 2014,

further renewed for the period July 1, 2014 through June 30, 2018 and currently in effect, as further

renewed, for the period July 1, 2018 through June 30, 2023 (the “CBAs”).

       19.     At all times relevant to this action, SHARK agreed to be bound by the Trust

Agreement, or is otherwise bound thereto, which is incorporated by reference into the CBAs.

       20.     The CBAs expressly provides that the Employer is bound to the Trust Agreement.


                                                     5
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 6 of 17 PageID #: 6



       21.     At all times relevant to this action, the CBAs require Employers, including

SHARK, to submit remittance reports to the Funds which identify the employees who performed

work covered by the CBAs and to state the number of hours each such employee worked in covered

employment.

       22.     Along with the remittance reports, the CBAs also require Employers, including

SHARK, to remit contributions to the Funds on behalf of all employees who performed work

covered by the CBAs, at specified rates for each hour of covered employment, subject to certain

limitations set forth in the CBAs.

       23.     Article IX, Section 1(e) of the Trust Agreement further provides that an Employer

who fails to submit the required remittance reports and/or pertinent books and records within

twenty days of written demand must pay an increased monthly contribution, which is computed

by first adding 10% to the number of hours for the month in which the largest number of hours

were reported in the previous twelve (12) remittance reports submitted by the Employer

(hereinafter referred to as the "base month"). This Section of the Trust Agreement further provides

that: (1) in the event that an audit discloses unreported hours for the base month, the amount of

said unreported hours plus 10% thereof shall be added to arrive at the total number of covered

hours, and (2) if there is no base month because there are no previous remittance reports or audit

reports, then the Employer shall be deemed to have the number of employees that the Union reports

in writing that the Employer is employing, with each employee deemed to have worked 40 hours

per week for the entire unreported period. Once a total number of covered hours is arrived at by

the above-described methods, it is multiplied by the current contribution rates to arrive at the

Employer's liability for monthly contributions.




                                                    6
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 7 of 17 PageID #: 7



        24.     The Trust Agreement provides that if the Employer fails to remit contributions by

the date due, the Employer is liable to the Funds for (i) the delinquent contributions; (ii) interest at

the rate of 1.5% per month (18% per year) from the date when payment was due to the date when

payment was made; (iii) an amount equal to the greater of (a) the amount of interest charged on

the unpaid contributions, or (b) liquidated damages in the form of 20 percent of the unpaid

contributions; and (iv) the Funds’ attorneys’ fees and costs.

        25.     Article IX, Section 4 of the Trust Agreement, with the sanction of Section 502(a)(3)

of ERISA, 29 U.S.C. § 1132(a)(3), authorizes the Trustees to bring actions to enforce an

Employer's obligations to the Funds under its collective bargaining agreements with Local 282,

including the obligation to make contributions to the Funds.

        26.     Article IX, Section 3 of the Trust Agreement, with the sanction of Section

502(g)(2)(B) of ERISA, 29 U.S.C. § 1132(g)(2)(B), requires payment of interest on unpaid

contributions at the rate of 1.5 percent per month from the date the payment was due until it is

received.

        27.     Article IX, Section 3(c) of the Trust Agreement, with the sanction of Section

502(g)(2)(C) of ERISA, 29 U.S.C. § 1132(g)(2)(C), requires payment of additional damages equal

to the greater of the amount of interest charged on the unpaid contributions or liquidated damages

in the form of 20 percent of the unpaid contributions.

        28.     Article IX, Section 3(a) of the Trust Agreement, with the sanction of Section 502(g)

of ERISA, 29 U.S.C. § 1132(g), requires payment of attorneys’ fees incurred in collection actions,

whether a suit has been filed or not, equal to the actual amount billed to the Trustees by their

counsel for work performed in connection with the matter.




                                                       7
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 8 of 17 PageID #: 8



       29.     Pursuant to Article IX, Section 3, as amended, interest on unpaid contributions is

calculated at the rate of 1.5 percent per month. Prior to May 1, 2013, interest accrued from the

first day of the month when the contributions are due until the date payment is received.

The Trust Agreement and
the Obligation to Permit an Audit

       30.     The Trust Agreement requires an employer to submit to periodic audits of its

relevant books and records. Specifically, Article IX, Section 1(d) of the Trust Agreement provides

that “[t]he Trustees may at any time audit the pertinent books and records of any Employer in

connection with the Employer’s contributions to the Funds.”

       31.     Article IX, Section 1(d) of the Trust Agreement specifically defines “pertinent

books and records” to include but not be limited to:

               (1)     Payroll records, including payroll journals, time cards, print-outs, ledgers
                       or any other form of payroll record;
               (2)     Payroll tax records submitted to federal and state governments including
                       Forms 941 and W-2;
               (3)     Complete business income tax returns;
               (4)     Cash disbursements records;
               (5)     General ledgers;
               (6)     Records relating to the hiring of trucks, including equipment vouchers,
                       invoices and payment records; and
               (7)     Any other records specifically requested by the Funds’ auditors, including
                       the classification of workers, their social security numbers, and the amount
                       of wages paid and hours worked

       32.     The Trust Agreement requires an employer to submit to audit in order to verify that

all contributions required under the CBA have been remitted to the Funds, that such contributions

have been made solely on behalf of individuals eligible to participate in the Funds and that covered

workers are receiving the required benefits and/or credits.

       33.     Where an audit discloses a delinquency, an employer, in addition to paying the

contributions identified as being owed, is required under Article IX, Section 3 of the Trust



                                                       8
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 9 of 17 PageID #: 9



Agreement to (i) interest at the rate of 1.5% per month (18% per year) from the first day of the

month when the payment was due through the date of payment; (ii) an amount equal to the greater

of (a) interest on the delinquent contributions or (b) liquidated damages of 20 percent of the

delinquent contributions; and (iii) the Funds' attorneys’ fees and costs, including the audit fee.

       34.       Article IX, Section 3(b)(2), provides the Trustees “shall have the right to charge a

fee equivalent to that charged for one half day of auditing, plus any travel expenses incurred, where

the Employer has canceled an appointment for an audit on less than one week's notice to the auditor

or auditing firm”.

       35.       Additionally, Article IX, Section 1(d) of the Trust Agreement entitles the Funds to

audit any entity “affiliated with” a signatory employer that performs work covered by the CBA.

Failure to Submit Remittance Reports & Contributions

       36.       The Trust Agreement requires employers to submit remittance and contributions to

the Funds.

       37.       Due to the division of SHARK’s employee as Tier I and Tier II, it submits

remittance reports to the Funds under two employer numbers, 4306 and 4307.

       38.       Under employer number 4306, SHARK has failed to submit remittance for the

periods June 2018, and August 2018 through the present.

       39.       Under employer number 4307, SHARK has failed to submit remittance for the

periods July 2018.

       40.       The Funds demanded the submission of the missing remittance reports and

contributions.

       41.       To date, SHARK has failed and refused to submit the remittance reports and

contributions.



                                                      9
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 10 of 17 PageID #: 10



       42.      Based on the above, SHARK should be ordered to submit the missing remittance

reports and contributions for the periods June 2018 through the present, plus interest and liquidated

damages, or otherwise be held liable for estimated contributions as determined by the methods set

forth in the Trust Agreement, plus interest and liquidated damages.

Interest and Liquidated Damages on Late-Paid Contributions

       43.      SHARK failed to make all payments in a timely matter, as required by the CBAs

and Trust Agreement.

       44.      SHARK submitted contributions late for various periods between the periods April

2014 and January 2017.

       45.      Interest owed on late-paid contributions for the period April 2014 and January 2017

is $7,526.13.

       46.      As a result of SHARK’s untimely payments, the Funds are entitled to late-payment

interest and liquidated damages as provided for in the Trust Agreement.

Amounts Due and Owing on Account of Audit #14-1109

       47.      In accordance with the Trust Agreement, the Defendant submitted its pertinent

books and records to audit for the period of October 1, 2012 through September 29, 2013. The

audit report was identified as Audit #14-1109. Audit #14-1109 determined that Defendant owed

$148.25 in interest, less applied credits of $119.38 for a total due of $28.87.

       48.      By initial letter dated June 17, 2014, the Funds sent a letter to Defendant with a

copy of Audit #14-1109 and demanded payment for same.

       49.      The audit was subsequently referred to this office for collection and an audit fee of

$580.00 was therefore added to the audit.




                                                     10
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 11 of 17 PageID #: 11



        50.    The Funds, through counsel, by letter dated November 30, 2018, sent additional

demand for the $28.87 balance plus the $580.00 audit fee.

        51.    Defendant made no payments toward the unpaid audit, which remains due and

owing in the entirety, plus additional interest and liquidated damages.

Amounts Due and Owing on Account of Audit #15-1090

        52.    In accordance with the Trust Agreement, the Defendant submitted its pertinent

books and records to audit for the period of September 30, 2013 through October 26, 2014. The

audit report was identified as Audit #15-1090.

        53.    Audit #15-1090 determined that Defendant owed $15,903.29 in unpaid

contributions and $662.01 in interest on the unpaid contributions and an audit fee of 696.60.

        54.    By letters dated June 17, 2015, the Funds sent a letter to Defendant with a copy of

Audit #15-1090 and demanded payment for same.

        55.    Due to overpayments identified by a concomitant audit for the same period,

identified as audit no. 15-1091, credits in the amount of $12,335.46 were applied to Audit #15-

1090.

        56.    As a result of applying the credits, there remained due and owing on Audit #15-

1090, $3,567.83 in unpaid contributions, $662.01 in interest on the unpaid contributions and an

audit fee of 696.60.

        57.    The Funds, through counsel, sent additional demands for payment of the remaining

balance due on the audit, most recently by letter dated November 30, 2018.

        58.    Defendant made no payments toward the unpaid audit, the balance of which

remains due and owing in the entirety, plus additional interest and liquidated damages.




                                                    11
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 12 of 17 PageID #: 12



Amounts Due and Owing on Account of Audit #17-1223

       59.     In accordance with the Trust Agreement, the Defendant submitted its pertinent

books and records to audit for the period of November 30, 2015 through January 1, 2017. The

audit report was identified as Audit #17-1223. Audit #17-1223 determined that Defendant owed

$174.43 in unpaid contributions, $244.08 in interest on the unpaid contributions.

       60.     By letter dated November 30, 2018, the Funds, through counsel, demand for the

unpaid amounts determined by the audit plus the $997.45 audit fee.

       61.     By letter dated January 9, 2019, the Funds, through counsel, sent an additional letter

to Defendant with a copy of Audit #17-1223 and demanded payment for same.

       62.     Defendant made no payments toward the unpaid audit, which remains due and

owing in the entirety, plus additional interest and liquidated damages.

Failure to Submit Books and Records of Affiliates

       63.     The Trust Agreement provide that the Funds are entitled to perform and audit of

any entity “affiliated with” SHARK that performs worked covered by the CBAs.

       64.     Upon review of SHARK’s books and records for the period November 30, 2015

through January 1, 2017, it was determined that INDEPENDENT EQUIPMENT CORP. and

INDEPENDENT TRUCKING CORP. were potential affiliates of SHARK.

       65.     Upon information and belief, INDEPENDENT EQUIPMENT CORP. and

INDEPENDENT TRUCKING CORP. perform work covered by SHARK’s CBAs with Local 282.

       66.     Upon information and belief, SHARK and INDEPENDENT EQUIPMENT CORP.

and INDEPENDENT TRUCKING CORP. share office space and/or facilities and/or equipment.

       67.     Upon information and belief, SHARK and INDEPENDENT EQUIPMENT CORP.

and INDEPENDENT TRUCKING CORP. are all owned, in whole or in part, by Richard E. Bohm.



                                                    12
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 13 of 17 PageID #: 13



       68.     Upon information and belief, SHARK and INDEPENDENT EQUIPMENT CORP.

and INDEPENDENT TRUCKING CORP. are all controlled and managed by Richard E. Bohm.

       69.     The Funds made demand(s) to SHARK to produce the books and records of

INDEPENDENT EQUIPMENT CORP. and INDEPENDENT TRUCKING CORP.

       70.     The Funds, through counsel, by letters dated June 1, 2017 and November 30, 2018,

made an additional formal written demands to SHARK to produce the books and records of

INDEPENDENT EQUIPMENT CORP. and INDEPENDENT TRUCKING CORP.

       71.     To date, said demands have not been complied with.

       72.     The Funds, though counsel, by letter dated January 9, 2019, send an additional

demand to SHARK with a copy of the prior November 30, 2018, demanding payment of all the

aforesaid amounts and submission of the missing remittance forms.

       73.     To date, all the aforesaid items remaining due and owing and outstanding.

Other Amounts

       74.     On information and belief, additional amounts may continue to become due and

owing by the Employer to the Funds during the pendency of this action.

                             AS AND FOR A FIRST CAUSE OF ACTION

       75.     Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       76.     Section 515 of ERISA, 29 U.S.C. § 1145, requires “[e]very employer who is

obligated to make contributions to a multiemployer plan under the terms of the plan or under the

terms of a collectively bargained agreement… [to] make such contributions in accordance with the

terms and conditions of such plan or such agreement.”




                                                   13
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 14 of 17 PageID #: 14



        77.      Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a) (3), provides that a civil action

may be brought “by a participant, beneficiary, or fiduciary (A) to enjoin any act or practice which

violates any provision of this title or the terms of the plan, or (B) to obtain other appropriate

equitable relief (i) to redress such violation or (ii) to enforce any provision of this title or the terms

of the plan.”

        78.      Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), mandates that, “[i]n any

action bought by a fiduciary on behalf of a Plan to enforce Section 515 in which a judgment in

favor of the plan is awarded, the court shall award the plan:

              a. the unpaid contributions,
              b. interest on the unpaid contributions,
              c. an amount equal to the greater of-
                      i. interest on the unpaid contributions, or
                     ii. liquidated damages…in an amount not in excess of 20 percent of the
                         [unpaid contributions],
              d. reasonable attorney’s fees and costs of the action, to be paid by the defendant, and
              e. such other legal or equitable relief as the court deems appropriate…”.

        79.      SHARK, by its failure to submit remittance report for the periods June 2018 to the

present, is subject to an injunction and/or award ordering it to immediately submit said remittance

reports and pay all of the unpaid contributions associated therewith, or alternatively, pay all

estimated contributions as determined by the methods set forth in the Trust Agreement.

        80.      SHARK, by its failure to remit amounts determined due and owing by the aforesaid

audits, including audit fees to the Funds, is subject to an injunction and/or award ordering it to

immediately pay all fees incurred by the Funds.

        81.      SHARK, by its failure to interest and liquidated damages to the Funds based on

late-paid contributions, is subject to an injunction and/or award ordering it to immediately pay all

fees incurred by the Funds.




                                                       14
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 15 of 17 PageID #: 15



       82.     SHARK, by its failure to submit the books and record of its affiliates, is subject to

an injunction and/or award ordering it to allow the books and records of its affiliates be audited

forthwith.

       83.     SHARK is also required to pay interest on the unpaid contributions from the date

when payment was due to the date when payment was made, plus liquidated damages, audit costs,

attorneys’ fees and costs in accordance with Article IX, Section 3 of the Trust Agreement and

Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2).

       84.     SHARK, by failing to: (i) submit remittance reports and contributions, (ii) submit

amounts doing and owing as a result for the aforesaid audits, including audit fees; (iii) submit the

books and records of its affiliates; and (iv) pay interest and liquidated damages on unpaid and late-

paid contributions, SHARK, has violated Section 515 of ERISA, 29 U.S.C. §1145, in that it has

failed to make contributions in accordance with the terms of the plan documents of the Funds,

thereby giving rise to an action under 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), and is, thus,

subject to the remedies under Section 502(g) of ERISA, 29 U.S.C. § 1132(g) and the Trust

Agreement.

                        AS AND FOR A SECOND CAUSE OF ACTION

       85.     Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       86.     Section 301 of the LMRA, 29 U.S.C. §185(a), provides a federal cause of action

for "[s]uits for violation of contracts between an employer and a labor organization."

       87.     By failing to submit remittance reports and contributions due and owing, the

SHARK has violated the CBA and the Trust Agreement, which is incorporated into the CBA.




                                                     15
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 16 of 17 PageID #: 16



       88.     By failing to pay amounts determined due and owing by the aforesaid audits, the

SHARK has violated the CBA and the Trust Agreement, which is incorporated into the CBA.

       89.     By failing to pay the contributions and other amounts owing including interest and

liquidated damages on the unpaid and late paid contributions, SHARK has violated the CBA and

the Trust Agreement, which is incorporated into the CBA.

       90.     By failing to timely pay the contributions and other amounts owing, the SHARK

has violated the CBA and the Trust Agreement, which is incorporated into the CBA.

       91.     By failing to submit the books and records of its affiliates, the SHARK has violated

the CBA and the Trust Agreement, which is incorporated into the CBA.

       92.     The Funds are thus entitled under the LMRA Section 301(a), as well as the CBA

and the Trust Agreement, to the unpaid contributions, interest on the late paid-contributions,

interest on the unpaid contributions, liquidated damages on unpaid and late-paid contributions, and

attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that the Court enter judgment:

       1.      Ordering SHARK to (i) submit all remittance reports due and owing or otherwise

pay the estimated contributions determined by the methods set forth in the Trust Agreement, plus

all amounts that become due and owing during the pendency of the action; (ii) pay unpaid

contributions as determined to be due by self-reported remittance forms plus all amounts that

become due and owing during the pendency of the action; plus pay (iii) unpaid contributions as

determined by Audit Nos: 14-1109, 15-1090, and 17-1223; plus pay (iv) interest on the unpaid

contributions at the rate of 1.5% per month from the date when payment was due to the date when

payment was made; plus pay (v) interest on late-paid contributions; plus pay (vi) an amount equal



                                                    16
Case 2:19-cv-00429-JFB-ARL Document 1 Filed 01/22/19 Page 17 of 17 PageID #: 17



to the greater of (a) the amount of interest due on the unpaid and late-paid contributions or (b)

liquidated damages of 20 percent of the unpaid and late-paid contributions; plus pay (vii) audit

costs for Audit Nos: 14-1109, 15-1090, and 17-1223.

       2.      Ordering SHARK, INDEPENDENT EQUIPMENT CORP. and INDEPENDENT

TRUCKING CORP. to produce their relevant books and records for audit forthwith.

       3.      Ordering SHARK to pay the Funds their reasonable attorneys’ fees and costs, in

accordance with Section 502(g)(2)(D) of ERISA, 29 U.S.C. §§ 1132(g)(2)(D) and Article IX,

Section 3(a) of the Trust Agreement, in an amount to be determined by the Court upon subsequent

application by the Plaintiffs; and

       4.       For such other and further equitable relief as this Court deems appropriate.

Dated: White Plains, New York
       January 22, 2019
                                                     Yours, etc.,

                                                     TRIVELLA & FORTE, LLP

                                                     /s/ Arthur J. Muller III
                                                     ____________________________________
                                                     ARTHUR J. MULLER III
                                                     Attorneys for Plaintiffs
                                                     1311 Mamaroneck Avenue, Suite 170
                                                     White Plains, New York 10605
                                                     Tel. No.: (914) 949-9075
SHARK TRUCKING, INC.
500 Shames Drive
Westbury, New York 11590

INDEPENDENT EQUIPMENT CORP.
500 Shames Drive
Westbury, New York 11590

INDEPENDENT TRUCKING CORP.
500 Shames Drive
Westbury, New York 11590




                                                    17
